Citation Nr: 0123344	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (the appellant) served on active duty from 
February 1962 to April 1966.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In March 1999, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed that decision to 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court").  On September 15, 1999, 
the Court remanded the claim back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  In 
June 2000, the Board found the veteran's claim to be well 
grounded and remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


REMAND

The veteran seeks service connection for PTSD.  During the 
pendency of the appellant's appeal, The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 39 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran has reported several stressors.  In a January 
1999 statement concerning these stressors, a comrade of the 
veteran, Mr. T. H., reported that he served in the United 
States Navy from October 1962 to October 1966, and that he 
served aboard the USS CORAL SEA.  He reported that he served 
with the veteran on two cruises.  The writer discussed 
several events that he referred to as memorable during the 
second cruise (stated to be from December 30, 1964 to October 
15, 1965).  He reported that a plane malfunctioned and 
crashed into the sea, killing the pilot.  He indicated that 
on another occasion, a man accidentally walked into a 
rotating propeller.  He stated that sleeping was difficult 
due to noise and frequent drills.  
The Board notes that this case was remanded to the RO in June 
2000.  At that time, the RO was instructed to contact the 
USASCRUR to verify events claimed as stressors.  In September 
2000, the RO sent a letter to the Naval Historical Center 
requesting copies of any unit records, deck logs or ship 
station histories on the veteran on the USS CORAL SEA from 
1963 through 1965.  It does not appear that USACRUR was 
contacted and in addition, the record does not show that a 
response was received from the Naval Historical Center 
concerning this request.  

The veteran was examined by a board of two VA physicians in 
May 2001.  Regarding the question of whether the crash of the 
E-lB tracer aircraft in September 1963 directly led to post-
traumatic stress disorder, the examiners noted that their 
answer was clearly no.  It was reported that they were not 
making a diagnosis of post-traumatic stress disorder because 
the veteran did not meet all the criteria.  It was noted that 
further, the crash of the E-lB tracer was only one incident 
out of several that highlighted to the veteran the danger 
involved in the day-to-day operations.  It was noted that the 
veteran did not describe feeling intense fear, helpless, or 
horror during that incident, and that he did describe a sense 
of time dilation.  

However the examiners also stated that in contrast, the 
veteran did describe feelings of intense fear and horror 
during the incident when the sailor backed up into the 
propeller, and the incident when he was blasted across the 
flight deck by exhaust.  Thus, the examiners appear to be 
indicating that these incidents, if verified, would support a 
diagnosis of PTSD.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his PTSD.  With 
any necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

In addition, the RO should contact 
USACRUR and again contact the Naval 
Historical Center, and request copies of 
any unit records, deck logs or ship 
station histories from December 30, 1964 
to October 15, 1965 aboard the USS CORAL 
SEA.  Specifically, it should be noted if 
any person was killed by a rotating 
propeller during the time frame noted 
above.  

If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the RO 
should determine if any of the veteran's 
stressors have been verified.  If so, the 
RO should refer the claims file to the 
examiners who evaluated the veteran in 
May 2001.  The examiners should review 
the claims file and determine if, with 
the verification of any stressor, a 
diagnosis of PTSD related to that 
stressor is warranted.  Complete 
rationale for any opinions given or 
conclusions drawn must be given.  If 
either or both of the examiners is 
available, the claim's file should be 
reviewed by two new examiners and an 
opinion rendered.  Any differences of 
opinion must be reconciled.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



